DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 8-10, 12, 14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 18, and 28 of U.S. Patent No. 10,821,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,821,292 as noted below:
Application 17/027013
U.S. Patent No. 10,821,292
1. A method comprising: receiving, at a multi-axis antenna of a medical device internal to a patient, a magnetic field having a magnetic field direction, the magnetic field generated by at least one recharging coil, wherein the magnetic field induces one or more electrical currents in one or more of a plurality of coils forming the multi-axis antenna, the plurality of coils comprising a first coil having a first coil axis of orientation, a second coil having a second coil axis of orientation, and a third coil having a third coil axis of orientation, rectifying the one or more electrical currents induced in the one or more plurality of coils; summing the one or more rectified electrical currents to form a recharging current; and applying the recharging current to a power source of the medical device to recharge the power source.
1. A method for recharging a power source located in an implanted medical device implanted in a patient, the method comprising: receiving, at a multi-axis antenna of an implantable medical device, a magnetic field having a magnetic field direction, the magnetic field generated by at least one recharging coil, wherein the magnetic field induces one or more electrical currents in one or more of a plurality of coils forming the multi-axis antenna, the plurality of coils comprising a first coil having a first coil axis of orientation, a second coil having a second coil axis of orientation, and a third coil having a third coil axis of orientation, wherein the first coils axis of orientation and the second coil axis of orientation and the third coil axis of orientation are orthogonal to each other, wherein each of the first coil, the second coil, and the third coil encircle a portion of a ferrite core, and wherein the third coil encircles at least a portion of the first coil and the second coil, and wherein the second coil encircles at least a portion of the first coil; rectifying the one or more electrical currents induced in the one or more plurality of coils by the magnetic field imposed onto the one or more of the plurality of coils; summing, by recharging circuitry, the one or more rectified electrical currents induced into the plurality of coils to form a recharging current; and applying, by the recharging circuitry, the recharging current to the power source of the implantable medical device to recharge the energy level stored in the power source.
Claim 3
Claim 28
Claims 5, 8, and 9
Claim 1
10. A medical device configured to be within a patient, the medical device comprising: a rechargeable power source configured to provide electrical power to the medical device; a multi-axis antenna comprising a plurality of coils encircling a ferrite core, the multi- axis antenna configured to generate a recharging current from one or more electrical currents induced into one or more of the plurality of coils when an externally generated magnetic field having a magnetic field direction is imposed onto the multi-axis antenna, wherein the plurality of coils comprises a first coil having a first coil axis of orientation and formed from first electrically conductive winding, a second coil having a second coil axis of orientation and formed from a second electrically conductive winding, and a third coil having a third coil axis of orientation and formed from a third electrically conductive winding; one or more diodes coupled to one or more of the plurality of coils and configured to prevent the one or more electrical currents induced into the one or more of the plurality of coils from being backward driven into another of the one or more of the plurality of coils; and recharging circuitry coupled to the multi-axis antenna and to the rechargeable power source, the recharging circuitry configured to direct a sum of the one or more electrical currents induced in one or more of the plurality of coils into the rechargeable power source.
11. An implantable medical device comprising: a rechargeable power source coupled to one or more electrical circuits located within a housing of the implantable medical device, the rechargeable power source configured to provide electrical power to the one or more electrical circuits; a multi-axis antenna comprising a plurality of coils encircling a ferrite core, the multi-axis antenna configured to generate a recharging current from one or more electrical currents induced into one or more of the plurality of coils when an externally generated magnetic field having a magnetic field direction is imposed onto the multi-axis antenna, the multi-axis antenna positioned within the housing of the implantable medical device and encircled by an antenna window forming a portion of the housing, the antenna window formed from a material that is radio transmissive, wherein the plurality of coils comprises a first coil having a first coil axis of orientation and formed from first electrically conductive winding, a second coil having a second coil axis of orientation and formed from a second electrically conductive winding, and a third coil having a third coil axis of orientation and formed from a third electrically conductive winding, the first coil axis of orientation, the second coil axis of orientation, and the third coil axis of orientation orthogonal to each other; and recharging circuitry coupled to the multi-axis antenna and to the rechargeable power source, the recharging circuitry configured to receive the one or more electrical currents induced into one or more of the plurality of coils and to provide a recharging current to the rechargeable power source comprising a sum of the one or more electrical currents induced in one or more of the plurality of coils, the recharging circuitry further comprises: a first diode coupled to the first coil and configured to rectify the one or more electrical currents induced in the first coil by the magnetic field imposed onto the first coil; a second diode coupled to the second coil and configured to rectify the one or more electrical currents induced in the second coil by the magnetic field imposed onto the second coil; a third diode coupled to the third coil and configured to rectify the one or more electrical currents induced in the third coil by the magnetic field imposed onto the first coil; and a switching device coupled to the first diode, the second diode and the third diode and configured to be controllably coupled to the rechargeable power source, wherein the first diode, the second diode and the third diode are coupled to the switching device to allow a sum of the one or more rectified electrical currents to be coupled to the power source through the switching device; wherein the multi-axis antenna and the recharging circuitry are configured to provide at least a minimum level of recharging current for a minimum level of power provided by the magnetic field imposed on the multi-axis antenna for any random orientation of the direction of magnetic field relative to an orientation of the implanted medical device.

Claims 12, 16, and 17
Claim 11
Claim 14
Claim 18


Claims 2, 4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,821,292 in view of Pivonka (US 2017/0001003).
Claim 1 of U.S. Patent No. discloses the subject matter of claim 2 of the instant application but does not expressly disclose the use of a resonant frequency of a tank circuit formed by one or more capacitors.
Pivonka discloses matching, with one or more capacitors coupled in parallel with the one or more of the plurality of coils, a frequency of the magnetic field generated by the at least one recharging coil with a resonant frequency of a tank circuit formed by the one or more capacitors coupled in parallel with the one or more of the plurality of coils (para 0063 and 0131, also see para 0116 and 0121), in order to improve coupling and efficiency of power transfer.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of capacitors and a resonant frequency in the method of claim 1 of U.S. Patent No. 10,821,292, as did Pivonka, so that the coupling and efficiency of the power transfer could be improved.
Claim 1 of U.S. Patent No. discloses the subject matter of claim 4 of the instant application but does not expressly disclose sensing circuitry.
Pivonka discloses sensing, with sensing circuitry, each of the one or more electrical currents induced in the one or more plurality of coils (para 0065 and 0134, also see para 0114 and 0131), in order to provide accurate monitoring and control of the operating characteristics.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include sensing circuitry in the method of claim 1 of U.S. Patent No. 10,821,292, as did Pivonka, so that the operating characteristics of the device could be more accurately monitored and controlled.
Claim 1 of U.S. Patent No. discloses the subject matter of claim 6 of the instant application but does not expressly disclose the use of a switching device and shunt device.
Pivonka discloses switching, with a switching device, the summed one or more electrical currents between the power source and a shunt device (para 0131-0134, also see para 0116), in order to provide greater control of the charging current, which in turn helps provide desired charging levels while avoiding overcharging.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a switching device and shunt device in the method of claim 1 of U.S. Patent No. 10,821,292, as did Pivonka, so that the device could achieve greater control of the charging current, which in turn would help provide desired charging levels while avoiding overcharging.
Claim 1 of U.S. Patent No. discloses the subject matter of claim 7 of the instant application but does not expressly disclose using a shunt device to not apply electrical currents to the power source.
Pivonka discloses determining that the summed one or more electrical currents induced into the plurality of coils is not to be applied to the power source; and responsive to determining the summed one or more electrical currents is not to be applied to the power source, shunting, with a shunt device coupled in parallel with the power source, the summed one or more electrical currents (para 0039 and 0131-0134, also see para 0116), in order to provide greater control of the charging current, which in turn helps provide desired charging levels while avoiding overcharging.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a shunt device to not apply electrical currents to the power source in the method of claim 1 of U.S. Patent No. 10,821,292, as did Pivonka, so that the device could achieve greater control of the charging current, which in turn would help provide desired charging levels while avoiding overcharging.

Claims 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,821,292 in view of Pivonka (US 2017/0001003).
Claim 11 of U.S. Patent No. discloses the subject matter of claim 11 of the instant application but does not expressly disclose the use of a resonant frequency of a tank circuit formed by one or more capacitors.
Pivonka discloses matching, with one or more capacitors coupled in parallel with the one or more of the plurality of coils, a frequency of the magnetic field generated by the at least one recharging coil with a resonant frequency of a tank circuit formed by the one or more capacitors coupled in parallel with the one or more of the plurality of coils (para 0063 and 0131, also see para 0116 and 0121), in order to improve coupling and efficiency of power transfer.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of capacitors and a resonant frequency in the device of claim 11 of U.S. Patent No. 10,821,292, as did Pivonka, so that the coupling and efficiency of the power transfer could be improved.
Claim 11 of U.S. Patent No. discloses the subject matter of claim 13 of the instant application but does not expressly disclose sensing circuitry.
Pivonka discloses sensing, with sensing circuitry, each of the one or more electrical currents induced in the one or more plurality of coils (para 0065 and 0134, also see para 0114 and 0131), in order to provide accurate monitoring and control of the operating characteristics.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include sensing circuitry in the device of claim 11 of U.S. Patent No. 10,821,292, as did Pivonka, so that the operating characteristics of the device could be more accurately monitored and controlled.
Claim 11 of U.S. Patent No. discloses the subject matter of claim 15 of the instant application but does not expressly disclose the use of a switching device and a shunt device.
Pivonka discloses a switching device, coupled to the recharging circuitry and the multi-axis antenna, that switches the sum of the one or more electrical currents between the rechargeable power source and a shunt device (para 0131-0134, also see para 0116), in order to provide greater control of the charging current, which in turn helps provide desired charging levels while avoiding overcharging.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a switching device and a shunt device in the device of claim 11 of U.S. Patent No. 10,821,292, as did Pivonka, so that the device could achieve greater control of the charging current, which in turn would help provide desired charging levels while avoiding overcharging.

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,821,292 in view of Pivonka (US 2017/0001003).
Claim 18 of U.S. Patent No. discloses the subject matter of claim 18 of the instant application but does not expressly disclose the use one or more capacitors having a resonant frequency.
Pivonka discloses matching, with one or more capacitors coupled in parallel with the one or more of the plurality of coils, a frequency of the magnetic field generated by the at least one recharging coil with a resonant frequency of a tank circuit formed by the one or more capacitors coupled in parallel with the one or more of the plurality of coils (para 0063 and 0131, also see para 0116 and 0121), in order to improve coupling and efficiency of power transfer.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of one or more capacitors having a resonant frequency in the device of claim 18 of U.S. Patent No. 10,821,292, as did Pivonka, so that the coupling and efficiency of the power transfer could be improved.
Claim 18 of U.S. Patent No. discloses the subject matter of claim 19 of the instant application including the diodes configured to rectify the currents induced in the coils, but claim 19 is dependent upon claim 18 of the instant application and therefore requires the combination with the Pivonka reference as noted above.
Claim 18 of U.S. Patent No. discloses the subject matter of claim 20 of the instant application but does not expressly disclose sensing circuitry.
Pivonka discloses sensing, with sensing circuitry, each of the one or more electrical currents induced in the one or more plurality of coils (para 0065 and 0134, also see para 0114 and 0131), in order to provide accurate monitoring and control of the operating characteristics.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include sensing circuitry in the device of claim 18 of U.S. Patent No. 10,821,292, as did Pivonka, so that the operating characteristics of the device could be more accurately monitored and controlled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is missing a word or phrase from the recitation “wherein the one or more diodes the one or more electrical currents”, which makes the scope of the claim unclear.  It appears as though the missing term could be the word “rectify”.
Claim 18 recites the term “a power source” but also recites the term “an electrical power source”.  Therefore, it is unclear in the claim language which power source is being referred to when reciting “the power source”.
	Claims 19-20 are dependent upon claim 18 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pivonka (US 2017/0001003).
With respect to claim 1, Pivonka discloses a method comprising: receiving, at a multi-axis antenna of a medical device internal to a patient (para 0114 and 0118 and abstract), a magnetic field having a magnetic field direction, the magnetic field generated by at least one recharging coil, wherein the magnetic field induces one or more electrical currents in one or more of a plurality of coils forming the multi-axis antenna (para 0039, 0114-0115, and 0118, also see recharging coil 540 in Fig. 3), the plurality of coils comprising a first coil having a first coil axis of orientation, a second coil having a second coil axis of orientation, and a third coil having a third coil axis of orientation (para 0121 and 0129, also see antenna coils 240 in Fig. 10G and 10H as well as 240a-n in Fig. 11), rectifying the one or more electrical currents induced in the one or more plurality of coils (para 0132-0134, also see para 0039 and 0065); summing the one or more rectified electrical currents to form a recharging current (para 0039 and 0132); and applying the recharging current to a power source of the medical device to recharge the power source (270 in Fig. 2 and 12, also see para 0039, 0114, 0132, and 0134).
With respect to claim 2, Pivonka discloses the method of claim 1, further comprising matching, with one or more capacitors coupled in parallel with the one or more of the plurality of coils, a frequency of the magnetic field generated by the at least one recharging coil with a resonant frequency of a tank circuit formed by the one or more capacitors coupled in parallel with the one or more of the plurality of coils (para 0063 and 0131, also see para 0116 and 0121).
With respect to claim 3, Pivonka discloses the method of claim 1, further comprising preventing, with one or more diodes coupled to the one or more of the plurality of coils, the one or more electrical currents induced in the one or more plurality of coils from being backward driven into another of the plurality of coils (para 0132-0134).
With respect to claim 4, Pivonka discloses the method of claim 1, further comprising sensing, with sensing circuitry, each of the one or more electrical currents induced in the one or more plurality of coils (para 0065 and 0134, also see para 0114 and 0131).
With respect to claim 6, Pivonka discloses the method of claim 1, further comprising switching, with a switching device, the summed one or more electrical currents between the power source and a shunt device (para 0131-0134, also see para 0116).
With respect to claim 7, Pivonka discloses the method of claim 1, further comprising: determining that the summed one or more electrical currents induced into the plurality of coils is not to be applied to the power source; and responsive to determining the summed one or more electrical currents is not to be applied to the power source, shunting, with a shunt device coupled in parallel with the power source, the summed one or more electrical currents (para 0039 and 0131-0134, also see para 0116).
With respect to claim 8, Pivonka discloses the method of claim 1, wherein the medical device is implanted within the patient (para 0007, 0114, and 0118).
With respect to claim 9, Pivonka discloses the method of claim 1, wherein the first axis, the second axis, and the third axis are orthogonal (para 0039, 0121, and 0129).
With respect to claim 18, Pivonka discloses a recharging system for recharging a power source (270 in Fig. 2 and 12) located in a medical device internal to a patient (para 0114 and 0118 and abstract), the recharging system comprising: an electrical power source (para 0007, 0024, and 0114); at least one recharging coil coupled to the electrical power source and configured to generate a magnetic field having a magnetic field direction and frequency when electrically energized by the electrical power source (para 0039, 0114-0115, 0118, and 0121, also see recharging coil 540 in Fig. 3); a multi-axis antenna located in the medical device, the multi-axis antenna comprising a plurality of coils configured to generate a recharging current when the magnetic field generated by the at least one recharging coil is imposed onto the multi-axis antenna (para 0039, 0114-0115, and 0118), wherein the plurality of coils comprises a first coil having a first coil axis of orientation, a second coil having a second coil axis of orientation, and a third coil having a third coil axis of orientation (para 0121 and 0129, also see antenna coils 240 in Fig. 10G and 10H as well as 240a-n in Fig. 11); one or more capacitors coupled in parallel with one or more of the plurality of coils, where the one or more capacitors are configured to have a resonant frequency that matches the magnetic field frequency applied by the at least one recharging coil (para 0063 and 0131, also see para 0116 and 0121); a common node to the plurality of coils, the common node configured to sum one or more currents induced into one or more of the first coil, the second coil, and the third coil to generate the recharging current (para 0039, 0114, 0132, and 0134); and a switching device coupled to the multi-axis antenna and the power source of the medical device, the switching device configured to be controlled by recharging circuitry to couple the recharging current to the power source to recharge the electrical energy stored in the power source (para 0039 and 0131-0134).
With respect to claim 19, Pivonka discloses the system of claim 18, further comprising one or more diodes coupled to one or more of the plurality of coils, the one or more diodes configured to rectify the one or more currents induced in the one or more plurality of coils (para 0132-0134, also see para 0039 and 0065).
With respect to claim 20, Pivonka discloses the system of claim 18, further comprising sensing circuitry coupled to the recharging circuitry and the multi-axis antenna that senses the one or more currents induced in the one or more plurality of coils (para 0065 and 0134, also see para 0114 and 0131).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pivonka (US 2017/0001003) in view of Linder (US 2018/0140850).
With respect to claim 5, Pivonka discloses the method of claim 1, wherein each of the first coil, the second coil, and the third coil encircle, and wherein the third coil encircles at least a portion of the first coil and the second coil, and wherein the second coil encircles at least a portion of the first coil (para 0039 and 0129, also see antenna coils 240 in Fig. 10G and 10H).
However, Pivonka does not expressly disclose the use of a ferrite core.
Linder discloses an implantable medical device with charging coils that have a ferrite core (para 0013 and 0092, also see abstract), in order to help improve the coupling and efficiency of the power transfer.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a ferrite core in the method of Pivonka, as did Linder, so that the coupling and efficiency of the power transfer could be improved, while also helping reduce potential interference in the circuit.
With respect to claim 10, Pivonka discloses a medical device configured to be within a patient (para 0114 and 0118 and abstract), the medical device comprising: a rechargeable power source configured to provide electrical power to the medical device (270 in Fig. 2 and 12, also see para 0039 and 0114); a multi-axis antenna comprising a plurality of coils encircling (para 0039 and 0129, also see antenna coils 240 in Fig. 10G and 10H), the multi-axis antenna configured to generate a recharging current from one or more electrical currents induced into one or more of the plurality of coils when an externally generated magnetic field having a magnetic field direction is imposed onto the multi-axis antenna (para 0039, 0114-0115, and 0118, also see recharging coil 540 in Fig. 3), wherein the plurality of coils comprises a first coil having a first coil axis of orientation and formed from first electrically conductive winding, a second coil having a second coil axis of orientation and formed from a second electrically conductive winding, and a third coil having a third coil axis of orientation and formed from a third electrically conductive winding (para 0039, 0114-0115, and 0118); one or more diodes coupled to one or more of the plurality of coils and configured to prevent the one or more electrical currents induced into the one or more of the plurality of coils from being backward driven into another of the one or more of the plurality of coils (para 0132-0134); and recharging circuitry coupled to the multi-axis antenna and to the rechargeable power source, the recharging circuitry configured to direct a sum of the one or more electrical currents induced in one or more of the plurality of coils into the rechargeable power source (para 0039, 0114, 0132, and 0134).
However, Pivonka does not expressly disclose the use of a ferrite core.
Linder discloses an implantable medical device with charging coils that have a ferrite core (para 0013 and 0092, also see abstract), in order to help improve the coupling and efficiency of the power transfer.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a ferrite core in the method of Pivonka, as did Linder, so that the coupling and efficiency of the power transfer could be improved, while also helping reduce potential interference in the circuit.
With respect to claim 11, Pivonka discloses the medical device of claim 10, further comprising one or more capacitors coupled in parallel with the one or more of the plurality of coils to match a frequency of the magnetic field generated externally with a resonant frequency of a tank circuit formed by the one or more capacitors coupled in parallel with the one or more of the plurality of coils (para 0063 and 0131, also see para 0116 and 0121).
With respect to claim 12, Pivonka discloses the medical device of claim 10, wherein the one or more diodes the one or more electrical currents induced in the one or more plurality of coils (para 0132-0134).
With respect to claim 13, Pivonka discloses the medical device of claim 10, further comprising sensing circuitry coupled to the recharging circuitry and the multi-axis antenna that senses the one or more electrical currents induced in the one or more plurality of coils (para 0065 and 0134, also see para 0114 and 0131).
With respect to claim 14, Pivonka discloses the medical device of claim 10, wherein each of the first coil, the second coil, and the third coil encircle, and wherein the third coil encircles at least a portion of the first coil and the second coil, and wherein the second coil encircles at least a portion of the first coil (para 0039 and 0129, also see antenna coils 240 in Fig. 10G and 10H).
However, Pivonka does not expressly disclose the use of a ferrite core.
Linder discloses an implantable medical device with charging coils that have a ferrite core (para 0013 and 0092, also see abstract), in order to help improve the coupling and efficiency of the power transfer.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a ferrite core in the method of Pivonka, as did Linder, so that the coupling and efficiency of the power transfer could be improved, while also helping reduce potential interference in the circuit.
With respect to claim 15, Pivonka discloses the medical device of claim 10, further comprising a switching device, coupled to the recharging circuitry and the multi-axis antenna, that switches the sum of the one or more electrical currents between the rechargeable power source and a shunt device (para 0131-0134, also see para 0116).
With respect to claim 16, Pivonka discloses the medical device of claim 10, further comprising: a switching device coupled to the one or more diodes and configured to be controllably coupled to the rechargeable power source (para 0039 and 0131-0134), wherein the one or more diodes coupled to the one or more of the plurality of coils are configured to rectify the one or more electrical currents induced by the magnetic field imposed onto the one or more of the plurality of coils (para 0132-0134, also see para 0039 and 0065), and wherein the one or more diodes are configured to allow the sum of the one or more electrical currents to be coupled to the power source through the switching device (para 0039 and 0131-0134).
With respect to claim 17, Pivonka discloses the medical device of claim 10, wherein the first axis, the second axis, and the third axis are orthogonal (para 0039, 0121, and 0129).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P./Examiner, Art Unit 2859             

/EDWARD TSO/Primary Examiner, Art Unit 2859